              Case 7:20-cv-02613-PMH Document 15
                                              14 Filed 06/11/20 Page 1 of 2




                                          Application granted. Defendant's time to file a third-party
                                          complaint is extended to 6/19/20.
101 Park Avenue, 17th Floor
New York, NY 10178                        SO ORDERED.
Tel 212.878.7900 Fax 212.692.0940
www.foxrothschild.com                     _______________________
                                          Philip M. Halpern
                                          United States District Judge
ELIZABETH C. VIELE
Direct Dial: (212) 878-7968
Email Address: EViele@FoxRothschild.com   Dated: New York, New York
                                                 June 11, 2020


June 11, 2020

VIA ECF & EMAIL

Hon. Philip M. Halpern
United States District Court
Southern District of New York
500 Pearl Street, Room 1950
New York, New York 10007
HalpernNYSDChambers@nysd.uscourts.gov

Re:        Knox v. Party City Holdings Inc., Case No, 7:20-cv-02613-PMH

Dear Judge Halpern:

This firm represents defendant Party City Holdings Inc. (“Party City”) in the above-referenced
matter. Party City submits this letter in accordance with Rule 1(C) of Your Honor’s Individual
Practices in Civil Cases to request a seven day (7) day extension to file a third-party complaint in
this action. This is Party City’s first request for an extension of time to file a third-party complaint.

Pursuant to Federal Rule of Civil Procedure 14, Party City’s deadline to file a third-party complaint
is currently set for tomorrow, June 12, 2020. Counsel for Plaintiff consents to the extension.

Party City is actively in the process of determining whether adding a third-party defendant to this
action is necessary and is currently in discussion with the third-party regarding this matter. In
order to finalize this determination, Party City is requesting additional time by which to file its
third-party complaint.

Accordingly, we respectfully request that the Court extend Party City’s deadline to file a third-
party complaint by seven days (7) days from tomorrow’s date, to June 19, 2020.
         Case 7:20-cv-02613-PMH Document 15
                                         14 Filed 06/11/20 Page 2 of 2




We thank the Court for its attention to this matter.

Respectfully submitted,




Elizabeth C. Viele, Esq.

cc: Counsel for Plaintiff (via ECF)
